 In the Matter of WIRE ROPE CORPORATION OF AMERICA, INC.,andUNITEDSTEELWORKERS OF AMERICA, (C. I. 0.)Case No.1-R-1593.Decided October 28,1943Messrs. Arthur F. HauryandJ. P. Barclay,of New Haven, Conn.,for the Company.Mr. Frank L. Trainor,ofWorcester,Mass., andMr. Edward J.Hilland,of New Haven, Conn., for the Union.Mr. William R. Cameron,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE .Upon amended petition duly filed by United Steelworkers of Amer-ica (C. I.O.) , herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofWire Rope Corporation of America, Inc., New Haven, Connecticut,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Robert E.Greene, Trial Examiner. Said hearing was held at New Haven, Con-necticut, on October 13,1943.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYWire Rope Corporation of America, Inc., a Connecticut corporation,having its principal place of business at New Haven, Connecticut, isengaged in the manufacture, sale, and distribution of wire rope.TheCompany purchases raw materials, consisting principally of steel, ap-53 N. L.R. B., No. 43.206 WIRE ROPECORPORATION OF AMERICA, INC.207proximately 95 percent of which is obtained from points outside theState of Connecticut.During a calendar year the Company's finishedproducts amount in value to more than $8,000,000, of which approxi-mately 98 percent is shipped to points outside the State of Connecticut.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 20, 1943, the Union by letter notified the Company thatit claimed to represent a majority of the Company's employees, andrequested recognition as the sole collective bargaining representative.On August 24, 1943, the Company replied by letter, referring theUnion to the Board for certification.A statement of the Regional Director, introduced in evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union and the Company agree that all production, maintenanceand shipping, and receiving employees, but excluding executives, fore-men, personnel supervisors, clerical and salaried employees, temporaryconstruction employees, and guards, constitute an appropriate collec-tive bargaining unit.A question arose at the hearing, however, withrespect to the inclusion within the unit of certain employees classifiedon the Company's pay-roll list as temporary foremen.The Companyseeks to include the temporary foremen, whereas the Union contendsthat they are supervisory employees and should therefore be excluded.The record discloses that the classification of temporary foremenis one which exists in a majority of the Company's several depart-ments; the exact duties of the employees so classified vary accordingi The Regional Director reported that the Union submitted 168 membership cards, ofwhich 66 were undated and the balance dated mostly in August 1943, of which 146 appearedto bear the genuine original signatures of persons whose names are on the Company's payroll for the week of August 21, 1943, containing 478 names in the unit claimed to beappropriate. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the department in which they are located. In general, however,they are older and more skilled employees who have been given a coursein job-training in order that they may instruct new employees.Thetemporary foremen spend a considerable portion of their time at actuallabor, the proportion of time so spent varying in the different depart-ments.Most of them are paid at no higher rate than regular produc-tion employees.The designation of "temporary" indicates that theirposition is due to the present emergency and that it is expected theywill, at some time in the future, be returned to strictly productionwork.Although designated as "foremen," they do not have authorityto recommend hiring, promotion, or discipline, and it is not a part oftheir duties to report concerning the efficiency of those with whom theywork., In view of all the circumstances we find that the temporaryforemen are not supervisors within the meaning of our customarydefinition; we shall include them in the unit.We find that all production, maintenance, and shipping and receiv-ing employees of the Company, including temporary foremen, butexcluding executives,, foremen, personnel supervisors, clerical andsalaried employees, temporary construction employees, guards, and allother supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which .has arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDmEcTEn that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Wire Rope Corpo-ration of America, Inc., New Haven, Connecticut, an election by secretballot shall be conducted as early as possible, but not later than thirty WIRE ROPE CORPORATION OF AMERICA, INC.209(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the First Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented byUnited Steelworkers of America, affiliated with the Congress of In-dustrial Organizations, for the purposes of collective bargaining.